Case 1:21-cv-21010-BB Document 3 Entered on FLSD Docket 03/17/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-21010-BLOOM/Otazo-Reyes

 4539 PINETREE LLC,

        Plaintiff,

 v.

 CERTAIN UNDERWRITERS AT
 LLOYD’S LONDON Subscribing to
 policy B1180D160620/100NC,

       Defendant.
 ____________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon a sua sponte review of Defendant’s Notice of

 Removal. ECF No. [1] (“Notice”). The Court has reviewed the Notice, the record in this case, the

 applicable law, and is otherwise fully advised.

        Federal courts are “‘empowered to hear only those cases within the judicial power of the

 United States as defined by Article III of the Constitution,’ and which have been entrusted to them

 by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). As

 such, a “district court may act sua sponte to address the issue of subject matter jurisdiction at any

 time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006). Further, “once a federal

 court determines that it is without subject matter jurisdiction, the court is powerless to continue.”

 Univ. of S. Ala., 168 F.3d at 410.

        Defendant removed this case from the Circuit Court for the Eleventh Judicial Circuit in

 and for Miami-Dade County, Florida, on the basis of diversity jurisdiction pursuant to 28 U.S.C.
Case 1:21-cv-21010-BB Document 3 Entered on FLSD Docket 03/17/2021 Page 2 of 4

                                                           Case No. 21-cv-21010-BLOOM/Otazo-Reyes


 § 1332. ECF No. [1]. The Notice alleges that “Plaintiff is a Limited Liability Company located in

 Florida.”1 Id. ¶ 9. In addition, the Notice alleges as follows:

         Brit UW Limited ("Brit") is the sole underwriter that subscribed to Policy No.
         B1180D160620/100NC (the "Policy") through Syndicate 2987. . . . Brit is a private
         limited company organized under the laws of England and Wales with its principal
         place of business in the United Kingdom. A private limited company is treated like
         a corporation for diversity purposes. SHLD, LLC v. Hall, 15 CIV. 6225 LLS, 2015
         WL 5772261, at *2 (S.D.N.Y. Sept. 29, 2015); see also Simon Holdings PLC Group
         of Companies U.K. v. Klenz, 878 F. Supp. 210, 211-12 (M.D. Fla. 1995). Thus, Brit
         is a citizen of the United Kingdom for diversity purposes.

 Id. ¶¶ 10-11.

         District courts have diversity jurisdiction over cases in which the parties are completely

 diverse and the amount in controversy exceeds $75,000.00. 28 U.S.C. § 1332. “For a court to have

 diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), ‘all plaintiffs must be diverse from all

 defendants.’” First Home Bank v. Net Zero LLC, No. 3:20-cv-150-J-34MCR, 2020 WL 802518,

 at *2 (M.D. Fla. Feb. 18, 2020) (quoting Univ. of S. Ala., 168 F.3d at 412)). “The burden of

 pleading diversity of citizenship is upon the party invoking federal jurisdiction, and if jurisdiction

 is properly challenged, that party also bears the burden of proof.” Ray v. Bird & Son & Asset

 Realization Co., 519 F.2d 1081, 1082 (5th Cir. 1975).2

         Moreover, “[t]here are limits on this Court’s ability to hear suits involving foreign entities

 while sitting in diversity.” Atlanta Equestrian Ctr. v. VDL Stud, No. 12-80423-CIV, 2012 WL

 12883121, at *1 (S.D. Fla. May 15, 2012) (citing 28 U.S.C. § 1332). For example, “[a]lienage

 jurisdiction is a form of diversity jurisdiction under which federal courts may hear cases between


 1
   Notably, although Defendant attached the relevant state court filings, it only attached the first page of the
 state court complaint to the Notice. See ECF No. [1-2] at 3. As such, the Court cannot determine whether
 the complaint contains additional allegations that would satisfy the jurisdictional inquiry here.
 2
   In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the
 Eleventh Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit
 issued prior to October 1, 1981.


                                                       2
Case 1:21-cv-21010-BB Document 3 Entered on FLSD Docket 03/17/2021 Page 3 of 4

                                                        Case No. 21-cv-21010-BLOOM/Otazo-Reyes


 ‘citizens of a State and citizens or subjects of a foreign state.’” Molinos Valle del Cibao, C. por A.

 v. Lama, 633 F.3d 1330, 1340 (11th Cir. 2011) (quoting 28 U.S.C. § 1332(a)(2)).

         Additionally, “for the purposes of establishing diversity jurisdiction, an unincorporated

 business association or entity, such as a general or limited partnership or a limited liability

 company, is not a ‘citizen’ under 28 U.S.C. § 1332(a) in its own right.” First Home Bank, 2020

 WL 802518, at *2 (citing Xaros v. U.S. Fid. & Guar. Co., 820 F.2d 1176, 1181 (11th Cir. 1987)).

 Rather, the longstanding rule is that “the citizenship of an artificial, unincorporated entity generally

 depends on the citizenship of all the members composing the organization.” Rolling Greens MHP,

 L.P. v. Comcast SCH Holdings LLC, 374 F.3d 1020, 1021 (11th Cir. 2004) (citing Carden v.

 Arkoma Assocs., 494 U.S. 185, 195-96 (1990)). With regard to the existence of diversity

 jurisdiction, “a limited partnership is a citizen of each state in which any of its partners, limited or

 general, are citizens.” Id. (citing Carden, 494 U.S. at 195-96). “Therefore, in order to sufficiently

 allege the citizenship of an unincorporated business entity, a party must list the citizenships of all

 the members of that entity.” First Home Bank, 2020 WL 802518, at *2 (citing Rolling Greens

 MHP, L.P., 374 F.3d at 1022).

         Defendant has failed to sufficiently allege Plaintiff’s citizenship because the Notice fails

 to identify the members of the “limited liability company [or] their respective states of citizenship.”

 Id. As explained above, “[t]o sufficiently allege the citizenships of [] unincorporated business

 entities, a party must list the citizenships of all the members of the limited liability company and

 all the partners of the limited partnership,” and if the party invoking the court’s jurisdiction fails

 to do so, as Defendant has here, it cannot satisfy its burden of establishing diversity of citizenship.

 Rolling Greens MHP, L.P., 374 F.3d at 1022. Accordingly, “the Court lacks sufficient information

 to satisfy the jurisdictional inquiry.” First Home Bank, 2020 WL 802518, at *2.




                                                    3
Case 1:21-cv-21010-BB Document 3 Entered on FLSD Docket 03/17/2021 Page 4 of 4

                                                     Case No. 21-cv-21010-BLOOM/Otazo-Reyes


        Accordingly, it is ORDERED AND ADJUDGED that Defendant must file an amended

 notice of removal by no later than March 23, 2021, that properly sets forth the jurisdictional

 allegations discussed above. Further, as Defendant filed an incomplete copy of the complaint in

 the underlying state court case, it must also file a complete copy of the state court complaint by

 no later than March 19, 2021.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 16, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                 4
